Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 and 3 – 21 have been examined. Claim 2 has been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 – 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (9,229,453). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (9,229,453) in view of Takach (9,844,880) and Harada (2016/0161267). In regard to claims 1, 9, and 16, Lee discloses  an autonomous vehicle configured to navigate a defined route, the autonomous vehicle comprising a steering mechanism, a throttle, and a brake (Fig. 1, items 24, 26, and 28), and a plurality of actuators configured to autonomously control the steering mechanism, the throttle, and the brake based on the defined route and one or more movement plans (column 3, lines 38 – 42), wherein the autonomous vehicle is operably connected to one or more sensors disposed around the autonomous vehicle (Fig. 1, item 16 & column 3, lines 26 – 30 and column 3, lines 35 – 38), andAtty. Dkt. No. 3464.0030002- 4 -Perrone Robotics, Inc. Application No. 16/538,048wherein the one or more movement plans are triggered based on information received at the autonomous vehicle from the one or more sensors (Fig. 7, items 130 and 132), and a method of autonomously navigating a vehicle along a defined route, the method comprising receiving information from one or more sensors disposed around the vehicle (Fig. 1, item 16 & column 3, lines 26 – 30 and column 3, lines 35 – 38), triggering one or more movement plans based on the information (Fig. 7, items 136 and 140), and autonomously controlling a steering mechanism, a throttle, and a brake of the vehicle based on the defined route and the one or more movement plans (Fig. 7 & column 3, lines 38 – 42).
In regard to claims 3, 10, and 17, Lee discloses wherein the one or more sensors comprises at least one of an audio sensor, a visual sensor, or a haptic sensor (column 3, lines 35 - 38).
In regard to claims 4, 11, and 18, Lee discloses wherein the one or more sensors comprises a positioning system (column 3, lines 30 – 35).
In regard to claims 5, 12, and 19, Lee discloses wherein the one or more movement plans comprises passing a detected obstacle along the defined route (Fig. 7, items 140, 142, and 144).
In regard to claims 6, 13, and 20, Lee discloses wherein the one or more movement plans comprises stopping at a stop point (Fig. 7, item 138).
In regard to claims 7, 14, and 21, Lee discloses wherein the defined route comprises a sequence of positions for the vehicle to reach (Inherent, wherein a route is, by definition, a sequence of positions to reach).
In regard to claims 8 and 15, Lee discloses wherein the defined route comprises a closed route (Inherent, wherein any route with starting and ending points can be considered closed).
Lee does not disclose the physical mechanisms which actuate the brake, throttle, and steering wheel. In regard to claims 1, Takach discloses a vehicle having a brake actuator controlled by a brake motor and configured to press and release a brake pedal of the vehicle (Fig. 1, item 18b), a throttle actuator controlled by a throttle motor and configured to press and release a gas pedal of the vehicle (Fig. 1, item 18a), and a steering actuator configured to control a steering wheel of the vehicle, the steering actuator comprising a steering motor configured to attach to the steering wheel and a reaction stand configured to support the steering motor (Fig. 1, items 20, 22, and 28).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
In regard to claims 1, 9, and 16, Harada discloses a system for controlling a vehicle by autonomously navigating comprising a defined route created using a human machine interface (Fig. 1, item 130 & paragraphs 26 and 56 – 57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the user entered route, as taught by Harada, to the vehicle of Lee in view of Takach, in order to enable a fully autonomous mode which would deliver a user to a destination. This would allow a commuting user to make efficient use of their travel time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/               Primary Examiner, Art Unit 3618